MAYER, Circuit Judge.
The petition to revise brings up for the first time in this court the question as to whether a receiver of a firm engaged in the business of investment securities, such as that in this case, was conducting the business of the bankrupt, so as to authorize, in the discretion of the District Court, the allowance of double commissions. The facts are summarized in the opinion of Judge Knox, set forth above, and from that it appears that double commissions would have been allowed, if the District Court had been convinced that it had power to make such award.
An examination of the uncontroverted facts disclosed by the receiver’s ^report and account shows that he was confronted with many difficult questions, which demanded the exercise of judgment and a knowledge of the many problems inherent in the administration of an estate of this character. Probably no branch of bankruptcy administration presents more troublesome questions • of law and administration than does the insolvency of a stock brokerage or investment concern. In re Wilson (D. C.) 252 Fed. 631, and In re Toole & Henry (C. C. A.) 274 Fed. 337, 24 A. L. R. 470, are only two out of many cases which are illustrative of the complexities of such bankruptcies.
We are here concerned, however, not with the merit of- the services rendered, but with the construction of the relevant statute. In section 2, subdivision 5, of the Bankruptcy Law (Comp. St. § 9586), it is provided that courts of bankruptcy are empowered to “authorize the business of bankrupts to be conducted for limited periods by receivers, the marshals, or trustees, if necessary in the best interests of the estates, and allow such officers additional compensation for such sendees, as provided in section forty-eight of this act.” Section 48e (Comp. St. § 9632) provides:
“Where the business is conducted by trustees, marshals, or receivers, as l>rovided in clause five of section two of tMs act, the court may allow such officers additional compensation for such services by way of commissions upon the moneys disbursed or turned over to any person, including lien holders, by them, and, in cases of receivers or marshals, also upon the moneys turned-over by them or afterwards realized by the trustees from property turned over in kind by them to the trustees. * * * ”
We have italicized the word “the” because of its significance. It is argued, not without merit, that where liquidation involves something more than mere sale and collection of assets, as in the case at bar, ad*627ministration of such an estate involves business judgment, and hence amounts to conducting business.
The legislative intent, however, seems to have been that “the” business of the bankrupt was to be conducted when duly authorized before more than a single commission was allowable. In other words, the receiver or trustee, as the case may be, must conduct “the” business which the bankrupt conducted. That business is described in the record as follows:
“Tho bankrupt above named, a New York corporation, was engaged in tbe business of investment securities. * * * It appeared that the bankrupt conducted a large mail order business in the purchase, sale and investment of securities. It had about 8,000 customers listed on its books, and most of those were purchasing securities in small lots on the ‘partial payment plan.’ Various customers had made substantial payments on such securities which were being hold by the bankrupt for them as security for the purchase price, payments on which were being made monthly. * * * ”
The receiver did not and could not continue the business above described. It is plain that he could not buy new securities, nor invest the securities which catne into his [lands, and, of necessity, the “partial payment plan” could not be continued by the receiver in the manner conducted by a going concern. The provision as to additional compensation to receivers and trustees for continuing the business of the bankrupt was added by the amendment of June 25, 1910.
Report No. 691 of the Senate Judiciary Committee of the Sixty-First Congress, Second Session, referring to compensation of receivers, is quoted in section 2115, of Remington on Bankruptcy, second edition. In this report, it is stated:
“As to tho matter of additional compensation for the conducting of the business by the receiver or trustee, tho act of 1808, as originally passed, gave no such additional compensation. This was an injustice, because the conducting of tho business of tho insolvent is frequently necessary, particularly when adjudications are contested or when the assets consist of an active business which can be best sold 'as a going concern.” (Italics ours.)
This Senate Report throws light upon the legislative intent. It is apparent that Congress realized that there might be situations where it was necessary to conduct the business of a bankrupt and keep it going so im as practicable. Actual practice has developed situations where, although the business as a whole may not be sold, yet the business is conducted substantially, in the manner (although, perhaps, not in volume) in which such a business would be conducted in ordinary course prior to bankruptcy.
Each case necessarily must stand upon its own facts. It is, however, clear that where, from the very nature of the business, it is not possible for the receiver or trustee to continue to conduct the business in which the bankrupt was engaged, the statute does not authorize additional compensation. Such a case is that at bar. Quite irrespective, therefore, of the value of the services of the receiver or trustee, as the case may be, and of the satisfactory results which lie may attain by able administration, our view of the statute is that it has not conferred upon the bankruptcy court the power to allow additional compensation in a case such as this.
*628There are many statutes relating to taxation, the right of corporations to do business, and to other subjects where the question of what is “doing business” has arisen; but the construction of such statutes is always solved by the particular subject-matter with which they deal, and íefererice to cases involving the construction of such statutes is not helpful in this case, where it seems plain to us that the amendment of 1910 was intended to include only those cases where the receiver could conduct and was authorized to conduct the business of' the bankrupt, if, from the nature of the case, the business was of a character susceptible of being conducted by a receiver.
On the ground, therefore, that the District Court had no power to award the compensation asked for, the order is affirmed, without costs..